United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
FEDERAL HOUSING FINANCE AGENCY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1722
Issued: February 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2019 appellant, through counsel, filed a timely appeal from a July 24, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On July 7, 2018 appellant, then a former 55-year-old principal risk analyst, filed a traumatic
injury claim (Form CA-1) alleging that she suffered stress, anxiety, and depression while in the
performance of duty which began on her first day of work. She noted that she was suffering severe
neck pain, muscle tension, headaches, and difficulty walking and sleeping. On the claim form,
appellant provided a chronological list of claimed employment factors. She recounted that:
“On April 11, 2017 [appellant] walked into stressful work conditions above the
normal level, noting that she met with B.M., her first-line supervisor, who told her
that she set increased standards for appellant because she was a minority; on
June 27, 2017 [appellant] informed her manager that she had gone to the emergency
room and was told she had to send in a [physician] report which, appellant claimed,
was a violation of privacy laws; on July 4, 2017 B.M. asked for an updated
[physician’s] note and became irate when appellant did not respond because she
was unwilling to share privacy information; on July 7, 2017 [appellant] provided
an updated [physician’s] note to B.M., but felt uncomfortable because it included
her Social Security [Administration] (SSA) number, birthdate, prognosis, and
mailing address. Appellant indicated that she requested approval for reasonable
accommodations; on July 9, 2017 B.M. called to inquire about an updated note and
informed appellant that she was not willing to approve any additional reasonable
accommodation days, so appellant then called human resources (HR) to inquire
about reasonable accommodation policies; on July 10, 2017 [appellant] called HR
and was asked to provide a [physician’s] note so that it could be determined if she
was entitled to receive reasonable accommodations. She told the HR representative
that she was uncomfortable sharing personal information with her manager who
had requested copies of [physician’s] notes for approval of temporary reasonable
accommodations; on March 30, 2018 appellant indicated that she received
disturbing news from the employing establishment that increased her stress level
and depression; and on May 3, 2018 [appellant’s] was on a conference call with the
employing establishment that also elevated her stress and depression.”
On the reverse side of the claim form B.M., appellant’s supervisor, indicated that
appellant’s last day of work was February 16, 2018, when she was fired for misconduct. She noted
by check marks that the injury was caused by willful misconduct and that her knowledge did not
agree with appellant’s statements. B.M. indicated that appellant had not reported an injury during
her employment, and she did not report it until after she was terminated.
In a July 12, 2018 statement, B.M. indicated that appellant did not report to her that she
sustained an injury while performing her official duties and did not file a FECA claim. She
reported that appellant’s employment had been terminated for providing false, misleading, and
inaccurate statements. B.M. indicated that she met with appellant on her first day of employment,

2

April 11, 2017, during her orientation as a new employee. The meeting involved introductions
and an overview of the Governance and Compliance Branch, appellant’s assigned division, and
her assignments. She advised that appellant did not mention suffering stress, anxiety, and
depression then or at any time during her employment. B.M. maintained that appellant had no
credible information to draw the conclusion that stress was above the normal level for her position
as a Grade 15 principal risk analyst. She noted that on June 27, 2017 appellant notified her via
e-mail that appellant had gone to the emergency room and voluntarily attached a physician’s note
which did not disclose appellant’s SSA number or date of birth.
As to July 4, 2017, B.M. indicated that the alleged incident did not occur, as that date was
a federal holiday. She indicated that she never threatened to fire appellant, that appellant never
requested telework for purposes of a reasonable accommodation, and that she had approved all
requested telework under her authority. On July 7, 2017 B.M. advised that appellant voluntarily
attached a physician’s note to an e-mail message, and that the note did not disclose appellant’s
SSA number or her prognosis. She maintained that appellant’s statements about a conversation
with her on July 9, 2018 were fabricated, noting that the physician’s note on July 7, 2017 covered
the following week for which telework had already been approved. B.M. indicated that appellant
was never put on temporary reasonable accommodation status. She advised that appellant was
removed from federal employment effective February 16, 2018 and that she had no knowledge
regarding the referenced dates March 30 and May 3, 2018.
In a development letter dated August 10, 2018, OWCP indicated that it was not clear from
the evidence provided whether she was claiming an occupational disease or a traumatic injury. It
asked her to clarify which type of injury she was claiming, and asked that she provide a report
from her physician who provided by a medical explanation regarding the cause of her emotional
condition. OWCP attached a questionnaire for appellant’s completion and forwarded B.M.’s
statement.
In a second development letter of even date, OWCP asked the employing establishment to
provide additional information regarding appellant’s claim.
In a March 5, 2018 response, appellant maintained that B.M.’s statement was false which
she maintained was intentional, and indicated that B.M. should be charged with making a false,
fictitious, or fraudulent statement or representation. She alleged that while employed at the
employing establishment she was subjected to discrimination, including harassment/hostile work
environment on the bases of race (African-American), gender (female), reprisal/retaliation (prior
Equal Employment Opportunity (EEO) activity), color (black), disability (physical), age (March 1,
1963), pay disparity (white employees received higher pay than black employees), and Family and
Medical and Leave Act (not paid for overtime). Appellant alleged that the employing
establishment’s office of minority and women failed to protect her against workplace
discrimination, maintaining that B.M., M.H., the HR director, K.W., her second-line supervisor,
and J.K., an employing establishment representative, did not protect appellant from discrimination
and should be held accountable, and that they violated EEO process, and the No Fear Act. She
indicated that by allowing these employees to engage in this conduct and remain with the
employing establishment demonstrated “a shocking degree of indifference to government ethical
standards, procurement regulations, and public integrity.” Appellant urged the employing
establishment to remove the above-named employees from any position where they could

3

discriminate, harass, bully, and engage in misconduct, and to take appropriate measures to ensure
that such conduct did not occur in the future, and that it should suitably discipline employees who
had committed serious wrongdoing. She maintained that B.M. had committed perjury when she
lied and made a statement that was untruthful while under oath, alleging that the written statement
B.M. provided was not truthful, and she should be charged with perjury. Appellant concluded by
noting that, as of February 16, 2018, she had been terminated by the employing establishment and
that B.M. had been reassigned to another position within the employing establishment.
In response to OWCP’s development letter, in a statement dated September 5, 2018
appellant indicated that she was experiencing an occupational disease, which was due to the work
setting and occupational actions. Appellant maintained that she was hired into a hostile work
environment where B.M. bullied and harassed her, and retaliated against her from April 11, 2017
to the present. She noted that she filed her first EEO complaint on September 26, 2017 and that
the employing establishment hired a law firm to investigate her complaint. Appellant maintained
that she was targeted by bullies beginning in her first week of employment, and thereafter her
manager would make snide remarks, threaten, and criticize her, which caused her to be nervous
each day when she reported to work. She related that she went to the emergency room and was
instructed to stay off her feet because the intolerable stress affected her body such that it was
difficult to walk. Appellant indicated that she felt that her manager would never be happy with
her work or assignments, so that each day she was worried about reporting to work, but that, even
with notes from physicians, B.M. demanded that appellant report to work. She related that she
had not had any similar disability or symptoms before working at the employing establishment,
and that, after she began work there, the chronic worrying and emotional stress triggered a host of
health problems including difficulty walking and high blood pressure.
Appellant indicated that every Monday, she met with her manager to discuss her work
assignments, and every Monday the meetings were used to belittle, threaten, bully, harass, and
torment her, maintaining that B.M. created a demeaning, hostile work environment, with lack of
training, and poor management, and this contributed to stress, anxiety, and depression. She
continued that the employing establishment management had been critical, demanding,
unsupportive, bullying, and that there were no prior stressful events that contributed to her
emotional condition, but that she continued to be stressed and depressed since she left the
employing establishment, and that she was afraid of her manager. Appellant indicated that her life
outside of work had become complicated because she was experiencing anxiety, depression,
irritability, and fatigue and that she had difficulties concentrating, memory loss, and problem
solving. The effect of fatigue and stress at work had affected her personal life. Appellant
maintained that the workplace bullying had not ended, and that she was still experiencing stress,
depression, neck pains, muscle tension, headaches, anxiety, panic attacks, itching, trouble sleeping,
and high blood pressure, which had worsened. She noted that she was currently completing EEO
documents and other requests by the employing establishment, which made it difficult to feel better
because she was reliving the pain of working there and was one step from being homeless due to
one bad manager and what she endured at the employing establishment. Appellant concluded that
she had learned that her former manager had been demoted and her second level manager had
resigned. She maintained that the employing establishment should be held accountable for hiring
her into a hostile work environment.

4

Appellant submitted additional evidence including e-mail correspondence regarding her
EEO claims. She also included a list of witnesses.
Medical evidence submitted included a July 7, 2017 note in which Susan B. Campbell, a
nurse practitioner, advised that appellant was seen on that day and should be allowed to work from
home for one week.
In an August 30, 2018 report, Dr. John Wierzbicki, an osteopath, advised that appellant
was first seen on November 28, 2017 when she reported a knot in the back of her neck and was
concerned that it is related to work stress. He indicated that she followed up on January 16, 2018
reporting sleep issues, chronic itching, and continued work stress, and was seen on July 12, 2018
with complaints of neck pain, continued itching, and sleep problems. Dr. Wierzbicki noted that
appellant was seeing a therapist and was looking for work. He last saw her on August 21, 2018
when she reported that she was unable to sleep. Dr. Wierzbicki opined that appellant continued to
have physical manifestations due to current stressors and was on blood pressure medication, which
was affected by her stress load.
L.H., who had worked in a different division at the employing establishment, noted on
August 23, 2018 that he remembered hearing that, when appellant was hired, it was mandated that
a minority be hired. He indicated that they crossed paths briefly and that he witnessed enough of
her adversarial treatment from her first day, mainly from hearing through other colleagues who
worked directly with her who felt compelled to tell him of the tense relationship between her and
her supervisor. L.H. wrote that he stayed in touch with appellant periodically after he left the
employing establishment in September 2017 and opined that it was clear that she had been hurt
significantly by her treatment there. He maintained that the employing establishment had a
reputation for bullying, harassment, and intimidation of selected targets, including her.
By report dated August 22, 2018, Steve Milgrim, who has a master’s degree in counselling,
indicated that appellant worked in an excessively stressful environment with symptoms of anxiety
and depression. He advised that he had originally diagnosed adjustment disorder with mixed
anxiety and depression, but changed his diagnosis to post-traumatic stress disorder. Mr. Milgrim
indicated that appellant’s symptoms had not improved.
In an October 2, 2018 report, Nausheen Yunas, Psy.D, a clinical psychologist, related that
she treated appellant that day for symptoms of depression, anxiety and traumatic stress that began
in March 2017 and occurred daily. She noted that appellant reported a history that appellant
suffered racial discrimination from her previous boss, that she was placed on investigative leave
in September 2017 and eventually fired in February 2018, and since had daily panic attacks.
Dr. Yunas indicated that psychological testing revealed severe depression. She diagnosed major
depressive disorder, recurrent, moderate, and adjustment disorder with anxiety. Dr. Yunas opined
that, due to her diagnoses, appellant’s occupational and social functioning had deteriorated and
that appellant also had trouble sleeping due to flashbacks of negative interactions with her former
boss, and that this caused her present psychological problems.
On October 4, 2018 Dr. Wierzbicki noted that appellant was being treated for hypertension,
anxiety, insomnia, myalgia, and pruritus. He described her symptoms and advised that she had
significant health complications.

5

By decision dated January 16, 2019, OWCP found that appellant had not established that
the claimed events occurred as alleged and denied the claim. It did not address the employing
establishment’s willful misconduct claim.
On February 11, 2019 counsel requested a hearing before a representative of OWCP’s
Branch of Hearings and Review.
In a statement dated February 9, 2018 and an addendum dated February 13, 2018, J.M.,
who worked in the same division as appellant, maintained that she had observed that appellant was
held to a different work and review standard than her coworkers on multiple occasions. She noted
that appellant informed her that appellant was not allowed to begin employment at a later date
when appellant asked because her mother had recently died, that immediately upon employment
she was assigned to prepare a manual model with a quick turnaround time and was not given
appropriate guidance or examples, and when appellant turned in the draft manual model, her
supervisor was very critical. J.M. indicated that appellant’s supervisor requested that multiple
people, including herself, review appellant’s work and established a tone within the division of
mistrust of appellant. She also indicated that B.M. was dismissive of appellant during meetings,
and that K.W. was dismissive of B.M. J.M. opined that appellant unwittingly walked into a hostile
environment and was set to fail, and did not think B.M.’s criticism of appellant’s work was
justified. She indicated that she and appellant, the only two African-American women in the
division, were the only employees who were denied telework for two days a week. J.M. noted that
appellant reported that she was being accused of changing information on her résumé, and J.M.
felt the timing appeared to be tied to appellant’s filing an EEO complaint at that time. She
indicated that someone in HR informed her that appellant had been asked by HR to make these
changes to her résumé, for salary negotiations. J.M. indicated that appellant had been placed on
administrative leave and was asked to call her supervisor every morning. She also related that on
May 10, 2017 she and appellant conducted research on the salaries of her coworkers, and identified
that white colleagues were paid a higher salary. J.M. indicated that appellant was harassed and
subjected to a hostile work environment including interference with work performance, noting that
the division had a pervasive culture of fear that was documented. She noted that in December 2017
K.W. abruptly retired, and in February 2018 B.M. was removed from managerial duty. J.M.
opined that management took actions against appellant based on race, color, sex, and prior EEO
activity, noting that whites were not placed on administrative leave, and that, only she and
appellant, the only two African-American women in the group, were never asked to submit a
physician’s note. She concluded that the employing establishment had a harassing environment
and included a list of examples of racial discrimination at the employing establishment that were
not specific to appellant.
In a February 2, 2018 statement, C.C. indicated that she and appellant worked closely
together on a project from May 1, 2017 until appellant was placed on administrative leave. She
noted that appellant was held to a different standard and that she did not know why appellant was
placed on administrative leave. C.C. indicated that she did not believe that appellant was given a
chance to be fully successful, and that she worked in a hostile work environment. She specifically
observed rancor between K.W. and B.M. who demonstrated bullying tactics, and further noted that
supervisors changed procedures on an ad hoc basis and then failed to communicate these changes
to staff. C.C. also wrote that she had no personal knowledge of appellant being harassed, but wrote
that if appellant was placed on administrative leave due to her work product, she was held to a

6

different standard than two white colleagues. She maintained that appellant was requested to
complete a manual module without sufficient training.
At the May 14, 2019 hearing, which appellant did not attend, counsel asserted that
appellant was heavily recruited for her job, but entered an ongoing hostile work environment. He
alleged that B.M. lashed out “to show who’s boss” and held appellant to a different standard than
others, as evidenced by requiring her to draft a module with a short dead-line. Counsel maintained
that the witness statements supported appellant’s claim. He stated that he was unaware of a final
EEO decision. The hearing representative asked counsel to determine what disturbing news
appellant received on March 30, 2018. She held the record open for 30 days.
Subsequent to the hearing appellant submitted a statement in which she repeated that on
July 4, 2017 B.M. demanded medical documentation and threatened to fire appellant. She also
alleged additional employment factors:
“[O]n April 12, 2017 she met with K.W. and some of the team. Appellant alleged
[that] it was made clear that she was hired into a hostile work environment; on
April 17, 2017 [appellant] met with B.M. and K.W. to discuss appellant’s first
assignment that was due one week later. B.M. provided no guidance or feedback;
on April 19, 2017 a staff meeting was held where K.W. provided conflicting
answers to questions; on April 24, 2017 [appellant] met with B.M. for feedback on
her first assignment. B.M. told appellant that she did not follow instructions, and
appellant discussed this with a coworker, J.M.; on July 4, 2017 [appellant]
additionally alleged that she was under [physician’s] orders, and B.M. demanded
documentation and threatened to fire appellant who did not want to share a
[physician’s] note, which was a Health Insurance Portability and Accountability
Act (HIPAA) violation; on August 7, 2017 appellant met with B.M. to discuss an
assignment and was told that she had to meet with B.M. every day for a week.
[Appellant] indicated that B.M. was unhappy with her work and used vulgar
language; on September 26, 2017 B.M. and M.H., the HR director, came into
appellant’s office and told her that she was being placed on administrative leave
because they were investigating the terms of her employment. They demanded that
she turn in the employing establishment computer, telephone, and her identification
badge, and advised her to gather her personal belongings and leave. Appellant
noted that the door was open and, therefore, others could hear; on October 19, 2017,
M.H. and an employing establishment [representative,] J.K., sent her an e[-]mail
demanding that she schedule a conference call for a telephonic investigatory
interview. Appellant informed them that she was uncomfortable attending the
meeting without legal representative, but they insisted on having the conference
call; on October 20, 2017 B.M. sent appellant an e[-]mail ordering her to call every
morning for instructions. Appellant related that she was confused because she had
no equipment, so how could she work. She indicated that she would call very early
and leave a voicemail; on December 27, 2017 B.M. sent her an e[-]mail while she
was on vacation, accusing her of not following instructions. This made it difficult
for appellant to enjoy her vacation; on January 3, 2018 she received an e[-]mail
from B.M. for her to write an accomplishment report. She talked with J.M. about
this, who told her employees had a longer time to submit this report; on

7

February 16, 2018 she received an e[-]mail indicating that she was dismissed due
to performance concerns and inconsistencies on her resume; on February 24, 2018
she received an e[-]mail from HR with her performance review. Appellant
indicated that she was not given the opportunity to improve and was instead fired.”
Additional evidence submitted included a partial position description, e-mails dated
April 12 and 14, 2017 from B.M. to staff regarding projected projects, e-mails dated May 23, 2017
between appellant and B.M. concerning a report and a meeting, a July 7, 2017 e-mail from
appellant indicating that she had forwarded a physician’s note and requesting telework because
she was unable to travel, and a reply from B.M. notifying appellant that telework had been
approved, a July 13, 2017 e-mail exchange between appellant and B.M. in which appellant noted
that she had forwarded a physician’s note requesting special accommodations, and B.M. asking if
the physician provided an end date.
A series of e-mails beginning on October 17, 2017 between appellant and M.H., an
employing establishment manager, were in regard to questions about appellant’s employment
application and regarding a conference scheduled for October 19, 2017. M.H. informed appellant
that she would also be asked to produce documents related to claims of education, certifications,
employment, etc. that she made in her employment application. She also notified appellant of her
obligation to cooperate and respond fully and truthfully. Appellant replied that she was having
difficulty reaching M.H., by telephone and indicated that she wanted to wait until she hired counsel
before responding to questions or scheduling interviews. On October 31, 2017 she informed M.H.
that she could not comply with the requests made by management because she had not been given
the necessary equipment such as a telephone, laptop or Wi-Fi. Appellant concluded by writing
that she was invoking her Fifth Amendment right against self-incrimination for this matter.
Additional e-mails included April 2017 e-mails from B.M. to staff regarding meetings and
assignments, October 23, 2017 e-mails from appellant to J.K. and M.H. regarding a conference
call and October 24, 2017 e-mails between appellant, E.F. and S.M., outside counsel, were in
regard to scheduling a meeting. E.F. informed appellant that she was handling the investigations
of her hostile work environment EEO complaint. A February 14, 2018 notice of reorganization
advised of B.M.’s transfer. In a February 22, 2018 e-mail, appellant forwarded a February 18,
2018 e-mail to an unknown party. The February 18, 2018 e-mail, from an HR specialist, indicated
that appellant’s removal from federal service had been sustained, effective at close-of-business
that day.
A list of feedback for B.M. was also submitted which outlined things that B.M. should and
should not do to/for staff; an employing establishment conduct and discipline policy, an employing
establishment vacancy announcement for a principal risk analyst that closed on October 31, 2016,
and an unsigned dated June 1, 2019 containing comments to the hearing transcript.3
In a July 1, 2019 pleading, counsel asserted that the evidence of record confirmed that
appellant established compensable factors of employment and worked in a hostile environment

3
Although unsigned, both the feedback for B.M. and comments on the hearing transcript appear to have been
prepared by appellant.

8

and that the medical evidence demonstrated that her stressful work environment caused a disabling
emotional condition.
By decision dated July 24, 2019, an OWCP hearing found that appellant had not
established a compensable factor of employment and affirmed the January 16, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.8 There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.9 On the other hand, the disability
is not covered when it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.10

4

Supra note 2.

5

S.Z., Docket No. 20-0106 (issued July 9, 2020); R.C., 59 ECAB 427 (2008).

6

Id.

7

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
8

T.G., Docket No. 19-0071 (issued May 28, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
9

L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
10

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

9

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.11 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.12
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.13
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.14
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA.15
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.16 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence.17 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the medical
evidence which has been submitted.18
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant has not attributed her emotional condition to the performance of her regular work
duties or to any special work requirement arising from her employment duties under Cutler.
11

See G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001), 52
ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42 ECAB 556 (1991).
12

See O.G., Docket No. 18-0359 (issued August 7, 2019); D.R., Docket No. 16-0605 (issued October 17, 2016);
William H. Fortner, 49 ECAB 324 (1998).
13

B.S., Docket No. 19-0378 (issued July 10, 2019); Ruth S. Johnson, 46 ECAB 237 (1994).

14

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

15

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

16

Y.W., Docket No. 19-1877 (issued April 30, 2020); Dennis J. Balogh, 52 ECAB 232 (2001).

17

L.S., Docket No. 18-1471 (issued February 26, 2020); Charles E. McAndrews, 55 ECAB 711 (2004).

18

M.A., Docket No. 19-1017 (issued December 4, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

10

Rather, she alleged that the employing establishment committed error and abuse regarding specific
administrative duties, and, primarily, that employing establishment management harassed and
retaliated against her.
Appellant specifically alleged that her first assignment was due in one week and that B.M.
provided no guidance or feedback, that appellant was improperly asked to submit medical
evidence, that appellant was improperly denied telework, that she was required to attend a
teleconference without counsel while on administrative leave, and that she was improperly asked
to submit an accomplishment report.
As a general rule, a claimant’s reaction to administrative or personnel matters falls outside
the scope of FECA.19 Absent evidence establishing error or abuse, a claimant’s disagreement or
dislike of such a managerial action is not a compensable factor of employment.20 Work
assignments and modification of work schedule, management’s comments and directives, the
monitoring of appellant’s activities at work and training, and investigations are administrative
functions of the employing establishment, and not duties of the employee.21 Likewise,
management’s handling of reasonable accommodations, including telework, are administrative
functions of the employing establishment, and not duties of the employee.22
Appellant submitted e-mails and EEO documents that concerned some of these
administrative matters, but this evidence did not demonstrate that B.M. or other employing
establishment officials committed error or abuse. She did not demonstrate error or abuse by
submitting the final findings of an EEO complaint or grievance that she filed with respect to these
matters.23 Although appellant expressed dissatisfaction with the supervisory actions of B.M.,
K.W., M.H., and J.K., the Board has held that mere dislike or disagreement with certain
supervisory actions will not be compensable absent error or abuse on the part of the supervisor.24
A number of her allegations were vague in nature. For example, appellant did not provide specific
detail regarding her first assignment or perceived lack of guidance and/or feedback. She has
admitted that she met with her supervisor every Monday to discuss her work assignments, and that
as of August 7, 2017 she met on a daily basis to discuss her work. As to the request for medical
information, appellant has not shown error or abuse or indicated in any way that this was not in
accordance with agency policy.25 BM. has refuted appellant’s allegation noting that appellant
voluntarily submitted medical notes in support of her absences. Appellant has submitted nothing
to establish error or abuse in this matter.

19

R.B., Docket No. 19-0343 (issued February 14, 2020); Carolyn S. Philpott, 51 ECAB 175 (1999).

20

Id.

21

R.B., supra note 19.

22

R.D., Docket No. 19-0877 (issued September 8, 2020); S.B., Docket No. 18-1113 (issued February 21, 2019).

23

F.W., Docket No. 19-0107 (issued June 10, 2020).

24

Id.

25

See E.S., Docket No. 18-1493 (issued March 6, 2019).

11

The evidence of record indicates that appellant was terminated from her employment for
falsifying her résumé and employment application, following an investigation during which she
was placed on administrative leave. The handling of disciplinary actions is an administrative
personnel matter which will be considered a compensable factor of employment if the evidence
establishes error or abuse on the part of the employing establishment.26 Appellant has submitted
witness statements which have alleged in general terms that the employing establishment’s HR
department requested and participated in the falsification of her résumé materials, appellant has
not submitted any specific evidence from witnesses with first-hand knowledge in support of this
allegation. During the investigation of this matter the evidence of record indicates that she “took
the fifth amendment.”
The Board further notes that B.M. provided an extensive explanation of why the
administrative/personnel actions she and other managers carried out with respect to appellant were
proper. B.M. explained that appellant’s employment had been terminated for providing false,
misleading, and inaccurate statements, and that appellant did not mention that she suffered from
stress, anxiety, and depression then or at any time during her employment. She further explained
that appellant had voluntarily provided a physician’s note, which did not disclose private
information and that she had approved appellant’s telework requests.
Thus, as appellant has not substantiated error or abuse by the employing establishment, she
has not established a compensable employment factor with respect to these administrative and
personnel matters.27
Appellant also maintained that, from her first day of employment, she worked in a hostile
work environment and that management conducted deliberate acts of harassment and retaliation
against her. She also alleged that she was harassed, discriminated against, and subjected to
disparate treatment based on race, age, gender, and disability, and also subjected to reprisals for
filing EEO complaints and grievances. To the extent that incidents alleged as constituting
harassment or a hostile environment by a manager are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.28
However, for harassment to give rise to a compensable disability under FECA, there must be
evidence that harassment did occur as alleged.29 Unsubstantiated allegations of harassment or
discrimination are not determinative of whether such harassment or discrimination occurred. A
claimant must establish a factual basis for his or her allegations that the harassment occurred with
probative and reliable evidence.30
While appellant submitted signed statements from coworkers, these generalized and
overly-broad statements are insufficient to establish that she was held to a different standard and
26

See R.D., supra note 22; D.L., Docket No. 09-1103 (issued February 26, 2010).

27

R.B., supra note 19.

28

L.S., supra note 17.

29

Id.

30

S.R., Docket No. 19-1591 (issued August 18, 2020).

12

subjected to mistreatment or harassing behavior by management at any specific time. L.H.
admitted that his opinion was based on hearsay.31 JM. noted that, following conversations with
appellant, she felt that appellant was treated inappropriately by management. Her statements, as
well as those C.C. provided, were overly broad and insufficient to establish appellant’s claim.
Moreover, C.C. indicated that she had no personal knowledge of appellant being harassed.
As such, the Board finds that appellant has not established, with corroborating evidence,
that she was harassed, discriminated against, and subjected to disparate treatment, and/or reprisals
by the employing establishment.32 As noted, in support of her claim appellant submitted
documentation regarding her EEO complaints and grievances. However, the record does not
contain a final EEO or grievance determination. As such, the Board finds that appellant has not
established harassment in any form as a compensable factor of employment.33
As to counsel’s allegations on appeal that EEO filings and witness statements establish
compensable, performance of duty work factors, for the reasons noted above, appellant has not
established a compensable factor of employment under FECA. Appellant, therefore, has not met
her burden of proof to establish an emotional condition in the performance of duty.
As appellant has not met her burden of proof to establish an employment-related emotional
condition, it is not necessary to consider the medical evidence of record.34
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.

31

L.H., Docket No. 18-1217 (issued May 3, 2019).

32

See M.S., Docket No. 19-1589 (issued October 7, 2020); Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding
that a claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
See also M.G., Docket No. 16-1453 (issued May 12, 2017) (vague or general allegations of perceived harassment,
abuse, or difficulty arising in the employment are insufficient to give rise to compensability under FECA).
33

See A.F., Docket No. 20-0525 (issued September 14, 2020).

34

R.B., supra note 19.

13

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

